Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:-
Hong Qing Huang, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reopen. We have reviewed the administrative record and the Board’s order and conclude that the Board did not abuse its discretion in denying the motion as untimely and number-barred. See 8 C.F.R. § 1008.2(c)(2) (2015). We therefore deny the petition for review for the reasons stated by the Board. See In re Huang (B.I.A. Aug. 4, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.